Citation Nr: 0500440	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-03 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Basic eligibility for non-service-connected death 
pension.

4.  Entitlement to Dependency and Indemnity Compensation 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant, her son, and a translator


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served with the New Philippine Scouts from August 
27, 1946, to April 21, 1949.  He died in January 2000.  The 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

This case was the subject of a September 2004 hearing before 
the undersigned Veterans Law Judge.

The issues of entitlement to Dependency and Indemnity 
Compensation (DIC) pursuant to 38 U.S.C.A. § 1318 is 
addressed in the REMAND appended to today's decision.  A 
timely notice of disagreement has been received with respect 
to this issue, but no Statement of the Case has been issued.  
See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  The veteran died in January 2000 of cardio-respiratory 
failure, with an underlying cause of metastatic liver cancer.

2.  There is no medical evidence to show that the veteran's 
fatal liver cancer was present during service or for many 
years thereafter, nor does the competent medical evidence 
show that the cancer was linked to any incident of service.  

3.  The appellant did not apply for accrued benefits within 
one year of the veteran's death.

4.  The service department has certified that the veteran 
served with the New Philippine Scouts from August 27, 1946, 
to April 21, 1949.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).

2.  The criteria for accrued benefits based on a claim of 
service connection for the cause of the veteran's death have 
not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2003). 

3.  The appellant is not eligible for non-service-connected 
disability death pension benefits.  38 U.S.C.A. §§ 101(2), 
107 (West 2002); 38 C.F.R. §§ 3.40, 3.203 (2003); Sabonis v. 
Brown, 6 Vet. App. 426 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA 
has issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  These new provisions redefine the obligations of VA 
with respect to the duty to assist and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that VA's duties to the veteran under 
the VCAA have been fulfilled. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  

With respect to the claim for service connection for the 
cause of the veteran's death, the Board concludes that the 
discussions in the August 2002 rating decision, a September 
2002 RO letter, the January 2003 Statement of the Case, and 
additional letters sent to the appellant by the RO, 
adequately informed her of the information and evidence 
needed to substantiate her claim and complied with VA's 
notification requirements.   

With respect to the claims for accrued benefits and non-
service-connected death pension benefits, the Board concludes 
that the discussions in the August 2002 rating decision, a 
September 2002 RO letter, the January 2003 Statement of the 
Case, and additional letters sent to the appellant by the RO, 
adequately informed her of the laws and regulations 
pertaining to her claim and that her claim was not capable of 
substantiation. 

The aforementioned Statement of the Case set forth the laws 
and regulations applicable to the appellant's claims.  
Further, a September 2001 RO letter from the RO to the 
appellant informed her of the type of evidence that would 
substantiate her claim for service connection for the cause 
of the veteran's death (i.e., the cause of death, an injury 
disease or other event in service, and a relationship between 
the cause of death and the injury, disease, or event in 
service); that she could obtain and submit private evidence 
in support of her claim; and that she could have the RO 
obtain VA and private evidence if she completed the 
appropriate medical releases for any private evidence she 
wanted the RO to obtain.  She was additionally informed that 
she could obtain and submit private evidence in support of 
her claim, and that she could  have the RO obtain VA and 
private evidence if she completed the appropriate medical 
releases for any private evidence she wanted the RO to 
obtain.  The September 2001 RO letter specifically informed 
her of the manner in which she could assist the RO in 
searching for service medical records (by answering all of 
the questions on an enclosed NA Form 13055) in light of the 
service department's initial findings that the records had 
been destroyed in a fire and that there were no service 
medical records or Surgeon General's Office reports 
available, but that if treatment information was available 
the RO could resubmit the request to the service department.  
A February 2004 letter from the RO again informed the 
appellant of the types of information and evidence needed to 
substantiate her claim.  In March 2004 correspondence, the 
appellant indicated a desire that the veteran's service 
medical records from the military be obtained, but still did 
not provide any specific information as to dates of treatment 
or conditions treated during service.  In sum, the appellant 
was notified and aware of the evidence needed to substantiate 
her claim for service connection for the cause of the 
veteran's death and the avenues through which she might 
obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claims.  38 U.S.C.A. § 
5103A.  The RO has attempted to obtain the veteran's service 
medical records, but the service department informed the RO 
that the records were not available as they had likely been 
destroyed in a fire, and that no Surgeon General's Office 
reports were available either.  In addition, as noted above, 
the RO contacted the appellant by letter in September 2001 
letter and asked her to identify dates of treatment and 
conditions treated (by completing an enclosed NA Form 13055) 
regarding the veteran's period of service, but she did not 
provide the completed form.  Her only contention at her 
September 2004 Board hearing was that she felt that the 
veteran's cancer, first diagnosed in October 1999, was 
related to his handling of munitions during service.  The 
record holds out no nope that the appellant could provide 
specific information of dates of the veteran's treatment and 
conditions treated (if any) during service, thus precluding a 
further search from the service department.  All additional 
pertinent evidence with respect to her claim for service 
connection for the cause of the veteran's death has been 
obtained.  The appellant identified pertinent private 
treatment records and they have been obtained.  Accordingly, 
the Board finds that the RO has obtained all identified 
evidence, other than the service medical records.  For the 
reasons set forth above, the Board finds that the service 
medical records have been lost and destroyed, and that it is 
reasonably certain that a further search for them would be 
futile.  See 38 U.S.C.A. § 5103A(b)(3).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  With respect to the claim for 
service connection for the cause of the veteran's death, 
claim for accrued benefits, and claim for non-service-
connected pension, VCAA notice was provided to the appellant 
in September 2001, prior to the August 2002 RO decision and 
September 2002 notification of that decision that gave rise 
to the current appeal.  
 
In addition, the Court acknowledged that the doctrine of 
harmless error is to be used when a mistake of the 
administrative body is one that clearly had no bearing on the 
procedure used or the substance of decision reached (quoting 
Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 1967) 
(emphasis added)).  See also 38 U.S.C. § 7261(b)(2); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Court shall "take due 
account of the rule of prejudicial error").  In the present 
case, after being advised of the types of evidence that could 
substantiate her claim for service connection for the cause 
of the veteran's death, the appellant indicated in March 2004 
correspondence that the relevant medical evidence in this 
case consisted of private medical evidence which the RO 
verified was already associated with the claims file, and the 
service medical records, which as described directly above 
have been lost or destroyed and for which it is reasonably 
certain that further efforts to locate them would be futile.  
Therefore, all relevant available evidence having been 
obtained, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  To 
the extent any aspect of proper notice was not given prior to 
the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Further, the RO notified 
the appellant that it would need dates of and conditions for 
which the veteran was treated during service to facilitate a 
further search for service medical records in September 1991, 
prior to the initial August 2002 decision rendered in this 
case, so that timing of notice with respect to this critical 
factual matter was in every respect to the letter and intent 
of the law.  After the notice was provided, the case was 
adjudicated and a Statement of the Case was provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the precise language of the "fourth 
element," the RO did inform the appellant in February 2004 
that it was "your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal Department or Agency."  (Italics in original.)  
In the Board's view, this emphasized statement was sufficient 
to encompass notification that that appellant should submit 
any relevant evidence in her possession.  Further, in March 
2004, in response to the RO letter, the appellant indicated 
as relevant evidence only private treatment records that had 
already been obtained and associated with the claims file, 
and the service medical records which, as indicated above, 
have been lost or destroyed and for which it is reasonably 
certain that further searches by the service department would 
be futile.  VCAA requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
In the case of the appellant's claim, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Each of these requirements 
for and elements of notice having been achieved, any defect 
in the precise language of the notice informing her that she 
should submit any evidence in her possession is non-
prejudicial, harmless error.

With respect to the issues of entitlement to accrued benefits 
and entitlement to non-service-connected pension, these 
claims are decided as a matter of law.  Because the appellant 
did not apply for accrued benefits within one year of the 
veterans' death, the claim for accrued benefits must be 
denied as a matter of law.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2003).  And because the veteran's service 
is not of the type that would quality the appellant for non-
service-connected pension benefits, this claim, too, must be 
decided as a matter of law.  38 U.S.C.A. §§ 101(2), 107 (West 
2002); 38 C.F.R. §§ 3.40, 3.203 (2003).  The VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance.  VA will refrain from 
providing assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate the 
claim.  VA will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (codified as amended at 38 C.F.R § 3.159 (d)).  See 
also VAOPGCPREC 5-2004 (holding that under 38 U.S.C. 
§ 5103(a), the Department of Veterans Affairs (VA) is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, and that under 38 U.S.C. § 5103A, VA 
is not required to assist a claimant in developing evidence 
to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  As substantiation of the claims for 
accrued benefits and non-service-connected pension benefits 
under the facts of this case is impossible, any arguable 
defect as to contents or timing of VCAA notice for these 
issues is harmless, non-prejudicial error.

Based on the foregoing, the Board finds that, under the 
circumstances of the appellant's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to her claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and her procedural 
rights have not been abridged.  Bernard, supra.

Entitlement to Service Connection for the Cause of the 
Veteran's Death

The veteran served with the New Philippine Scouts from August 
27, 1946, to April 21, 1949.  The veteran's service medical 
records have been lost or destroyed.  If service medical 
records are presumed missing, the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As 
described above, in this case, the RO has attempted to obtain 
the veteran's service medical records, but the service 
department informed the RO that the records were not 
available as they had likely been destroyed in a fire, and 
that no Surgeon General's Office reports were available 
either.  In addition, the RO contacted the appellant by 
letter in September 2001 letter and asked her to identify 
dates of treatment and conditions treated (by completing an 
enclosed NA Form 13055) regarding the veteran's period of 
service, but she did not provide the completed form.  Her 
only contention at her September 2004 Board hearing was that 
she felt that the veteran's cancer, first diagnosed in 
October 1999, was related to his handling of munitions during 
service.  The record holds out no nope that the appellant 
could provide specific information of dates of the veteran's 
treatment and conditions treated (if any) during service.  
The appellant identified pertinent private treatment records 
and they have been obtained.  Accordingly, the Board finds 
that the RO has obtained all identified evidence, other than 
the service medical records.  For the reasons set forth 
above, the Board finds that the service medical records have 
been lost and destroyed, and that it is reasonably certain 
that a further search for them would be futile.  See 38 
U.S.C.A. § 5103A(b)(3).

The veteran's death certificate indicates that he died in 
January 2000.  The underlying cause of death was metastatic 
liver cancer liver cancer, which in turn led to cardio-
respiratory failure.   Private treatment records show that 
the veteran was diagnosed in October 1999 as having advanced 
metastatic hepatobiliary carcinoma, with several serious 
secondary complications of the cancer.  

The appellant contended at her September 2004 Board hearing 
that the veteran's fatal metastatic carcinoma of the liver 
was due to his handling of munitions during his period of 
active service.  Also at the September 2004 Board hearing, 
the appellant's (and the veteran's) son described sensing 
that something was wrong with his father in 1979, and now 
believed that this had to do with his father's terminal 
cancer.

To establish service connection for a disability, the facts 
as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Where a veteran served 90 days or more during a 
war period or after December 31, 1946 and certain chronic 
diseases, to include a malignant tumor (cancer), become 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).  For a service connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but it must be shown that 
there was a causal connection.  Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The Board acknowledges the appellant's belief that the 
veteran's cancer was caused by his in-service handling of 
munitions; as well as the belief of the son of the appellant 
and veteran that he sensed something wrong with his father in 
1979, which he now feels had to do with the veteran's 
terminal cancer.  However, the appellant and her son, as lay 
persons, are not competent to provide medical opinions, and 
their assertions as to medical diagnosis or causation cannot 
constitute medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  There bare contentions in this regard 
are no more than unsupported conjecture, and have no 
probative value.

There is no medical evidence to show that the veteran had any 
relevant injury or disease during service or for decades 
thereafter, and the medical evidence that is of record does 
not suggest that his fatal cancer was linked to any remote 
incident of or finding recorded during service.  For this 
reason, a VA medical opinion is not needed to decide the 
merits of the claim.  See 38 U.S.C.A. § 5103A(d).  There is 
no documented or corroborated incident of service to which an 
examiner might reasonably be asked to causally link the 
veteran's death.  The evidence of record is sufficient for a 
determination on the merits of this case, as the evidence 
shows no incident or finding during service that might 
reasonably be related to service without resort to pure 
speculation.  Cf. 38 C.F.R. § 3.102 (a reasonable doubt to be 
resolved in the veteran's favor "is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility").  Because there is 
no evidence to show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death, entitlement to service 
connection for the cause of the veteran's death is not 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312.  As the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death, the benefit of the doubt doctrine is not for 
application on this issue.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Accrued Benefits

The veteran died in January 2000.  The RO received the 
veteran's application for accrued benefits in August 2001.

Under the provisions of 38 U.S.C.A. § 5121 (West 2002), as 
relevant here, a veteran's surviving spouse may receive 
accrued benefits consisting of up to two years of due but 
unpaid benefits to which the veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death.  38 U.S.C.A. 5121 
(West 2002); 38 C.F.R. § 3.1000 (2003).  Applications for 
accrued benefits must be received within one year after the 
date of the veteran's death.  38 U.S.C.A. § 5121(c).

While the appellant was apparently unaware of the requirement 
that a claim for accrued benefits be submitted within one 
year after the decedent's death, the United States Court of 
Appeals for Veterans Claims (CAVC) has held that alleged 
ignorance can not be used as an excuse for failure to follow 
a promulgated regulation.  See Morris v. Derwinski, 1 Vet. 
App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 384-85 (1947).  See also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).  In Morris, the CAVC noted that the 
Supreme Court of the United States had held that persons 
dealing with the Government were charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265.  

Because the appellant's claim for accrued benefits was filed 
over one year after the veteran's death, the claim must be 
denied.  The claim for accrued benefits is denied due to the 
absence of legal merit, or the lack of entitlement under the 
law.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).

Entitlement to Non-Service Connected Pension

The service department has certified that the veteran had 
service with the New Philippine Scouts from August 27, 1946, 
to April 21, 1949.  No other period of service has been 
certified or verified by the service department.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  With an exception not pertinent to this 
appeal, service in the Philippine Scouts (Regular Philippine 
Scouts) is included for VA disability pension, compensation, 
dependency and indemnity compensation and burial allowance.  
38 C.F.R. § 3.40(a).

Thus, under these laws, service with the Philippine 
Commonwealth Army, USAFFE, non-commissioned officers of the 
New Philippine Scouts under Public Law 190, 79th Congress, 
and recognized guerillas shall not be deemed to have been 
active military service with the Armed Forces of the United 
States for the purpose of entitlement to non-service-
connected disability or "old age" pension under the laws 
administered by VA.

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. §  501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated 38 C.F.R. 
§ 3.203(a) and (c), to govern the conditions under which the 
VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
service in the Philippine Commonwealth Army (and thus 
veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) 
(requiring service department verification of service where 
documentation is not available). 

In cases for VA benefits where the requisite service status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department does not verify that the person upon whose 
service VA benefits are claimed has the requisite service to 
establish entitlement to those benefits, the applicant's only 
recourse lies within the relevant service department, not the 
VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents certifies or verifies the 
requisite service of the party whose service is the basis of 
the claim.  Soria, 118 F. 3d at 749.

The appellant maintains that she is entitled to VA non-
service-connected death pension benefits based on her late 
husband's military service in the United States Armed Forces 
during World War II.  While she has submitted evidence in 
support of her claim, this documentation fails to meet the 
requirements of 38 C.F.R. § 3.203(a).  In this regard, the 
Board notes that none of her submissions consisted of a 
document from a United States service department.  

The United States service department's verification is 
binding on the VA.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  There is no service department 
verification that the veteran had service with the Regular 
Philippine Scouts.  See 38 C.F.R. § 3.40(a).  Rather, he 
served with the New Philippine Scouts.  The Board must 
therefore find that the appellant's late husband did not have 
the type of qualifying service, enumerated in 38 C.F.R. 
§ 3.40, that would confer upon the appellant basic 
eligibility for VA non-service-connected death pension 
benefits.  Accordingly, the appellant's claim for VA non-
service-connected death pension benefits must be denied, due 
to the absence of legal merit or lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Basic eligibility for non-service-connected death pension is 
denied.

REMAND

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran. 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2003).  If, as here, the veteran's 
death is not determined to be service-connected, a surviving 
spouse may still be entitled to benefits.  Under 38 U.S.C.A. 
§ 1318(a) (West 2002), benefits are payable to the surviving 
spouse of a "deceased veteran" in the same manner as if the 
death were service-connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (2003).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2003).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected- 
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22. Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. § 
3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (April 5, 
2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), after reviewing its holding in NOVA I, the Federal 
Circuit observed that VA had determined that the "entitled to 
receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening - "hypothetical entitlement" claims.  Id. at 1379-
80.  (Emphasis added.)  

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.

In April 2004, the RO informed the appellant that it had 
denied her claim for Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.  The RO received a notice of 
disagreement from the appellant in May 2004.  Although the 
appellant worded this document as a notice of disagreement 
with the denial of service connection for the cause of the 
veteran's death, the undersigned is persuaded by the timing 
of the notice of disagreement, approximately one month after 
issuance of the rating decision denying her claim for DIC 
pursuant to 38 U.S.C.A. § 1318, and viewed in the context of 
her obvious difficulties with written English, that she 
intended to disagree with the April 2004 RO rating decision 
denying DIC benefits pursuant to 38 U.S.C.A. § 1318.  
Further, the appeal for service connection for the cause of 
the veteran's death had been perfected with receipt of a VA 
Form 9 in February 2003, over a year earlier; there would 
have been no purpose to or prompting for a submission of a 
May 2004 "notice of disagreement" other than responding to 
the April 2004 notice of the rating decision denying benefits 
pursuant to 38 U.S.C.A. § 1318.  No Statement of the Case has 
been provided in response to the timely notice of 
disagreement.  

In light of the present procedural posture of the claim for 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318, 
the Board must remand the issue for proper development, to 
include issuance of a Statement of the Case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is remanded to the RO for the 
following:

The RO should take appropriate action, 
including issuance of a Statement of the 
Case, on the appeal initiated by the 
appellant from the rating decision 
addressing the issue of entitlement to 
DIC benefits pursuant to 38 U.S.C.A. 
§ 1318.  The appellant and her 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the appellant wishes to 
complete an appeal from that 
determination.  

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


